Johnson, J.
The defendant, convicted in the Criminal Court of the First District of an attempt to commit a rape, has appealed to this court; but the record contains no assignment of errors, nor bill of exceptions to the rulings of the judge at the trial, and therefore a case has not been produced for our investigation. Accompanying the record is a loose sheet of paper, on which is inscribed what purports to be an original draft of a bill of exceptions to the opinion of the judge refusing a continuance, as also to his opinion excluding proof of the immoral character of two of the witnesses for the prosecution ; but this paper is unauthenticated by the signature of the judge, and consequently is not in form to authorize us to inquire into its contents. As the matter stands *554then we must presume either that the judge’s attention was not attracted to the paper in question, or, if it was, that he had sufficient legal reasons for withholding his signature; especially as the defendant has not sought relief by mandamus.

Judgment affirmed.